Deny and Opinion Filed this 30th day of June, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00764-CV

                           IN RE JORGE BARROQUIN, Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. F-1353472

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Lang
       Relator filed this petition for writ of mandamus seeking to compel the trial court to

grant relator a personal recognizance bond or reduce bail in response to his petition for pre-

trial writ of habeas corpus. The facts and issues are well known to the parties so we do not

recount them here. This Court has not been given general supervisory control over district

and county courts. Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—

Dallas 1941, no writ); see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—

Beaumont 1975, no writ). In a criminal case, an applicant for mandamus relief must establish

that he has no adequate remedy at law to redress the harm he has suffered, and he must show

that the act he seeks to compel or prohibit does not involve a discretionary or judicial

decision. Simon v. Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009). The record before

the Court does not show that relator has met this burden. See TEX. R. APP. P. 52.8(a).
Accordingly, the Court DENIES the petition for writ of mandamus.




                                                /Douglas S. Lang/
                                                DOUGLAS S. LANG
                                                JUSTICE
140764F.P05




                                          –2–